Citation Nr: 0802322	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05- 34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Army from August 
1991 to November 1992 for which she received an other than 
honorable discharge.  A July 2007 VA Administrative Decision 
determined that the veteran was precluded from receiving VA 
benefits for any disability incurred during that period of 
time.  The veteran also had honorable active duty in the Air 
Force National Guard from March 2002 to August 2002, and from 
February 2003 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
depression and PTSD.


FINDINGS OF FACT


1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  An acquired psychiatric disorder, characterized as major 
depressive disorder did not have its onset during active 
military duty; or within one year thereafter; and has not 
been linked to service by competent medical evidence.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on a misstatement of facts 
by the veteran.

4.  The veteran is not shown to have PTSD as a result of 
events during military service.

CONCLUSIONS OF LAW

1.  A major depressive disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2005.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that the veteran send in evidence in 
her possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Ideally, the veteran should have 
been provided such notice prior to the initial decision on 
her claim.  However, since this claim is being denied, any 
other notice requirements beyond those cited for service 
connection claims, are not applicable.  

Clearly, from submissions by and on behalf of the appellant, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Therefore, to move forward with adjudication 
of this claim would not cause any prejudice to the veteran.

Law and Regulations- General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Factual Background

Service medical records are negative for any signs, symptoms 
or diagnosis of a psychiatric disorder.  A post-deployment 
medical assessment was completed by the veteran on November 
3, 2003.  The veteran related that she served at Camp Victory 
in Kuwait beginning in March 2003, and that her military 
occupational specialty was 71L10 (administrative specialist).  
She denied seeing anyone wounded, killed or dead, she denied 
ever feeling in great danger of being killed.  She was not 
interested in receiving help for stress, emotional, alcohol 
or family problems.  She responded in the negative to 
questions regarding depression, helplessness, hopelessness, 
nightmares, avoidance tactics, guardedness, startle reaction, 
numbness, detachment, conflicts with other, or fear of losing 
control.  She reported no intention of seeking counseling or 
treatment for her mental health.

During a second post-deployment medical assessment on 
November 25, 2003, subsequent to returning to the continental 
United States, the veteran denied a history of nervous 
trouble (such as anxiety or panic attacks), feelings of 
anxiety, depression, excessive worry or nightmares.  

Post-service, private medical evidence consists of a 
February2005 note from R. M.C., PhD.  The psychologist noted 
that the veteran had reported depressive symptoms, with 
difficulty sleeping, for about a year in duration.  A 
diagnosis of major depression was provided.  The note 
contained no discussion of this diagnosis as it related to 
the veteran's military service.  

In written statements dated in February 2005 and June 2005, 
C. S., M.D., a private physician, indicated that the veteran 
had reported problems with depression and anxiety since 
returning from Iraq.  He indicated that while the veteran had 
not seen combat, she created reports on all the casualties.  
He also indicated that the veteran had witnessed a car 
accident in which some or someone, was decapitated, and had 
since developed flashbacks of this incident.  The physican 
generally opined that the veteran's "depression versus post-
traumatic stress disorder" was related to her time in Iraq.  
On a October 2005 billing statement, major depressive 
disorder was typed on the form, while PTSD was hand written.  
No explanation accompanied the diagnoses. 

In a statement received in March 2005, the veteran reported 
that she was not directly involved in combat, but was 
required to collect information and data concerning 
accidents, incidents, ambushes, and death.  She "felt like a 
total jerk" pressuring people who had been involved in the 
events or who had lost friends in events to report what they 
had witnessed.

Post-service VA outpatient medical treatment records date 
from March 2004 to June 2007.  The VA records are negative 
for treatment or diagnosis of a depression disorder.  Brief 
depression screenings in March 2006 and May 2007 were 
negative, while a PTSD screening in May 2007 was positive.
 
The record also contains a July 2005 lay statements from 
D.G., a former service member, who wrote that the veteran was 
irritable, isolated, and had several angry outbursts while 
stationed in Kuwait.  He also attested to personal knowledge 
of the veteran's sleeping problems and nightmares during 
service.  He recalled that they witnessed an accident where 
someone was decapitated, while they were on the road as they 
were preparing to come home.  

In a statement dated in September 2005, the veteran indicated 
that she did not report to sick call for depression during 
service, in fear of being ridiculed and hurting her career.  

Received from the veteran in February 2007 was a was 
statement in support of her claim for service connection for 
PTSD.  In that statement, the veteran described witnessing a 
motor vehicle accident (MVA) involving civilians that 
occurred in November 2003, in Kuwait, on the road between 
Camp Victory and Camp Wolf.  The accident resulted in death 
of one of the civilians by decapitation.  She recalled seeing 
blood on one of the vehicles.  A second stressor described by 
the veteran was that for two months while she was stationed 
at Camp Wolf, and at other duty stations, there were numerous 
SCUD alerts.

In February 2007, a memorandum was received from U. S. Army 
and Joint Services Records Research Center (JSRRC).  The 
statement noted the three stressors claimed by the veteran.  
Regarding her stressor in collecting data regarding 
accidents, ambushes, injuries and death, the JSRRC 
coordinator stated that the veteran's duties in service 
could not be verified through JSRRC data, and thus were not 
a verifiable stressor.  Regarding the SCUD alerts, the 
coordinator stated that while SCUD attacks could be 
verified, SCUD alerts were not verifiable stressors through 
JSRRC data.  Finally, regarding the civilian MVA, the 
coordinator stated that accidents or deaths involving 
civilians, could not be verified through JSRRC data.

In May 2007, the veteran underwent a VA psychiatric 
examination.  She provided a history of her duties and 
experiences while stationed in Iraq.  She related that she 
was not involved in any combat while in Iraq.  While there, 
she kept having nightmares of her daughter being ill (back in 
the States), and being helpless to do anything about it.  
This affected her sleep and caused her to be irritable.  
Presently, she admitted to being fearful and overly 
protective of her daughter.  She related having nightmares of 
the MVA she saw while in Iraq, sometimes seeing her daughter 
in that situation.  Following the assessment, the diagnosis 
was post-traumatic stress disorder, noncombat.  The 
psychiatrist stated that the veteran seemed to meet the 
criteria for PTSD based on her history.  The veteran 
indicated that she was unwilling to seek counseling, but 
preferred to rely on her friends for support.  It does not 
appear that the examiner reviewed her service treatment 
records.

Received in May 2007 were statements from three service 
comrades stating that they were with the veteran and 
witnessed the bloody civilian MVA with the fatality.

Major Depression Analysis

Based upon a review of the cumulative evidence, the Board 
finds that service connection for depression is not 
warranted.  Although the record shows that the appellant has 
a current diagnosis of major depressive disorder, the 
remaining two requirements for service connection- 1) medical 
evidence of in-service incurrence or aggravation of an injury 
or disease, and 2) competent medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury; have not been satisfied.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Treatment records do not 
attribute major depression to service; thus there is no nexus 
between the currently diagnosed disorder and service.

In this regard, the Board notes that there is no evidence 
that the appellant was evaluated for psychiatric problems in 
service; and the service records are negative for a diagnosis 
or treatment for any acquired psychiatric disorder, including 
major depressive disorder.  The Board also finds it 
significant that during the November 2003 post-deployment 
medical assessment, the veteran denied a history of nervous 
trouble (such as anxiety or panic attacks), depression, 
excessive worry, and nightmares.  

Two private physicians have diagnosed the veteran with a 
depressive disorder and the veteran has proffered their 
opinions as a means of establishing an etiological nexus 
between a current depressive disorder and military service.  
However, the Board must first assess the probative value of 
these two opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).

With regard to the opinion from R.M.C., PhD., the Board notes 
that he merely provided diagnosis of major depressive 
disorder with absolutely no discussion of how any aspect of 
the veteran's military service causally related to the 
development of a major depressive disorder.  In other words, 
this opinion fails to provide the necessary nexus element of 
an etiological link between depressive disorder and military 
service.  Thus, it is not probative to the matter at hand.  

Secondly, the Board finds that the February and June 2005 
opinions of C.S., M.D. which suggest that the veteran's 
depression is related to her military service are not 
persuasive.  In this regard, the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Also among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, C.S., M.D., failed to adequately explain the basis of 
his opinions.  There also is no indication as to whether any 
relevant clinical or diagnostic tests were performed to 
support of his findings.  There is no indication that he 
conducted a review of the veteran's claims file, to include 
her service records, in connection with rendering his 
opinion, in order to be able to verify the veteran's account 
of her military history.  Thus, the probative weight of his 
medical opinion is significantly reduced.  See Sklar, 5 Vet. 
App. 140 (1993).  

As there is no record of a depressive disorder diagnosed 
during service; and the appellant has not provided sufficient 
probative medical evidence to establish that a current 
acquired psychiatric disorder of depression is related to her 
military service- the Board finds that service connection is 
not warranted.  Finally, the Board observes that since a 
major depressive disorder was not diagnosed until 2005 (2 
years after discharge); service connection for any acquired 
psychiatric disorder may not be presumed.  See 38 C.F.R. § 
3.307, 3.309 (2007).

In cases such as this one, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Although the veteran is 
competent to provide evidence of her visible symptoms, there 
is no indication that she possesses specialized medical 
knowledge or training, sufficient to render a medical 
diagnosis on the presence or etiology of any claimed 
psychiatric disorder.  Thus, her statements are not 
considered competent evidence related to the issue on appeal.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a major 
depressive disorder have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Post-Traumatic Stress Disorder - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2006), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

In the present case, the Board finds that the veteran, by her 
own admission, did not engage in armed combat during active 
duty.  However, she does not allege that her claimed 
psychiatric disability is the result of combat but is rather 
associated with stressors associated with noncombat 
incidents, such as collecting data for incident reports, 
witnessing a bloody civilian MVA, and being under SCUD 
alerts. In this regard, there is credible evidence in the 
form of a lay witness statements that corroborates the 
veteran's account of seeing a MVA and being under SCUD 
alerts.  

However, in addition to requiring credible supporting 
evidence, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor.  No examiner, VA 
or non-VA, identified a specific stressor as being the source 
of PTSD; thus, the required "link" has not been 
established.

In this regard, there is no indication that the private 
medical physicians had access to the claims folder.  Further, 
none of the private examiners actually diagnosed PTSD.  C.S., 
M.D. noted in his June 2005 statement that the veteran 
"needs a letter for post-traumatic stress disorder".  While 
in June 2005, he indicated some PTSD secondary to being in 
Iraq (the veteran was in Kuwait), he appeared to focus on her 
anxiety and panic.  In a bill dated in October 2005, the 
printed diagnosis was depressive disorder, with PTSD being 
hand-written on the form.  Neither diagnosis was accompanied 
by an opinion.  Further, all reference was made to Iraq and 
not Kuwait, indicating that he was misinformed of the 
veteran's whereabouts, and possibly made his assessment on 
misinformation.  This results in his opinions being less 
probative.  

The undated statement of the psychologist, R.M.C., Ph.D. 
never mentioned PTSD.

Concerning the May 2007 VA psychiatric examination, while the 
diagnosis was PTSD, not combat related, the examiner stated 
that it based on the related history but he did not attribute 
it to any particular events either before, during or after 
service.  Further, he too, was misinformed by the veteran as 
to her whereabouts, noting that she was in Iraq, when, in 
reality, she was stationed in Kuwait.  

United States Court of Appeals for Veterans Claims has held 
that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Thus, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise; and a medical opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

To conclude, while the veteran may have submitted lay 
statements to support her claim, it is obvious that she 
misinformed medical examiners of the whereabouts of her duty 
station.  Since the Board cannot be certain how this 
misstatement of facts affected any diagnosis made by these 
examiners, it is concluded that service connection cannot be 
awarded under these circumstances.


ORDER

Entitlement to service connection for a major depressive 
disorder claimed as depression is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


